Citation Nr: 0212127	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder 
and depression.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from May 1982 to April 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In a March 2000 decision, the Board found the 
claim for service connection for PTSD to be well grounded and 
remanded the issue to the RO for further evidentiary 
development and adjudication.  The decision also found the 
claim for service connection for bipolar disorder and 
depression not well grounded.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This new law provides that claims denied as not 
well grounded during the period from July 1999 to the date of 
enactment of the VCAA may be readjudicated under the new 
provisions of the VCAA.  The veteran's claim for service 
connection for bipolar disorder and depression was finally 
denied by the Board in March 2000 as not well grounded.  The 
RO subsequently addressed this claim under the provisions of 
the VCAA.  Since the veteran's claim for PTSD has been 
returned to the Board, additional evidentiary development has 
been conducted that is applicable to the claim regarding 
bipolar disorder and depression, and the representative at 
the Board has included it as an issue in its presentation 
before the Board, the Board will consider the issue of 
service connection for bipolar disorder and depression under 
the VCAA.  Pub. L. No. 106-475, § 7(b), 114 Stat. 2096 
(2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran has received a diagnosis of PTSD.

3.  The veteran did not engage in combat.

4.  There is no verification of any stressor claimed by the 
veteran.

5.  There is no evidence of bipolar mood disorder or 
depression in service.

6.  The evidence shows that bipolar mood disorder began in 
1996.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 
1154(b), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2001).

2.  Bipolar mood disorder and depression were not incurred in 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service records note that his MOS was air 
defense artillery short range missile crewman.  The record of 
assignments notes he was an air defense artillery short range 
missile crewman in Korea from September 1983 until his 
discharge.  He was awarded the Army Service Ribbon and the 
NCO (noncommissioned officer) Professional Development 
Ribbon.

A May 1984 letter to the Army Separation Transfer Point at 
Fort Polk, Louisiana, notes the Military Personnel Records 
Jacket was received without the veteran's health records.

VA clinical records, dated from May 1996 to April 1997, note 
general medical and psychiatric evaluation and treatment.

A VA hospital discharge summary for hospitalization from May 
24, 1996, to June 7, 1996, notes an admitting diagnosis of 
bipolar affective disorder.  The past psychiatric history was 
negative.  

A VA hospital discharge summary for hospitalization from June 
27, 1996, to July 15, 1996, notes an Axis I diagnosis of 
bipolar disorder manic.

A July 1996 statement from a private physician, R. R. Michel, 
M.D., notes the veteran had not been seen since April 1994 at 
the time he arrived at the physician's office in July 1996.  
Dr. Michel further reported that the veteran indicated he 
became manic and homicidal due to his Army service in Korea 
and his wife leaving him.  The statement does not provide a 
diagnosis.  

The veteran underwent a VA examination in a September 1996.  
On that occasion he reported that he dreamed and had 
flashbacks to things that happened during the war in Korea.  
He indicated his condition started about 1982 after he left 
Korea.  He further noted that he was on a missile crew but 
was an infantry grunt and would go out on seek and destroy 
missions.  The diagnoses were bipolar disorder and PTSD.  

A July 1997 statement from a physician at a state mental 
health facility notes the veteran claimed he participated in 
killing people in Korea.  The physician noted that it was 
unclear when the PTSD began but it developed after the 
veteran left Korea.  The physician indicated that the veteran 
was not malingering and that he had signs and symptoms of 
PTSD.

The veteran presented testimony at a hearing at the RO in 
July 1997.  He testified that he was in a combat military 
occupational specialty (MOS) that was confidential, and that 
he never worked in his MOS and worked in S-2 intelligence.  
He indicated he was placed on Valium while in Korea and 
treated for a chemical imbalance.  The veteran claimed he 
witnessed two men tied to a tree who had their throats cut 
and that he fought with North Korean troops.  He indicated 
his records were lost in transit from Japan.  The veteran 
claimed he was treated by Dr. Michel from the day he returned 
from Korea and that he first received treatment from VA 
during the previous year.  The veteran's sister testified the 
veteran had problems when he came out of the service.   

A November 2000 letter from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) notes that the 
information received was insufficient to conduct meaningful 
research.

A January 2001 response from the National Personnel Records 
Center notes there was no mention of Camp Stanton or Camp 
Casey in the veteran's personnel file. 

The report of a VA examination, dated in January 2001, notes 
the veteran indicated that his illness first began in Korea 
and he was treated with Valium.  He indicated he was not 
treated psychiatrically after he left Korea.  The examiner 
noted the veteran did not present for psychiatric treatment 
until the mid 1990's.  There was no evidence of combat or 
carnage, and the veteran was vague about what sort of 
atrocities he may have witnessed.  The examiner indicated 
there was no evidence of PTSD and the veteran could provide 
no symptoms of PTSD.  The diagnosis was bipolar mood 
disorder.

A March 2001 update to the January 2001 VA examination report 
notes that the veteran receiving Valium is a nonspecific 
treatment and points to no specific diagnostic entity.  The 
update notes the veteran was diagnosed with bipolar mood 
disorder in 1996.  At that time, the veteran would have been 
in his 30's which is the usual time for developing bipolar 
mood disorder.  The reviewer also noted that the prior 
diagnosis of PTSD is not adequately substantiated and that 
the veteran had bipolar mood disorder.  The reviewer noted 
that bipolar mood disorder generally starts beginning in the 
late teens with the vast majority of cases being diagnosed by 
age 40 which was the case with the veteran.  The reviewer 
indicated the veteran had no evidence of PTSD but he did have 
bipolar mood disorder which began in 1996.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the VCAA was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The VCAA is liberalizing and is therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
June 1997 statement of the case.  An April 2001 letter to the 
veteran also advised him of the evidence necessary for a 
grant of service connection for bipolar disorder/depression.  
The statement of the case and the supplemental statements of 
the case provided the veteran with a summary of the evidence 
in the record used for the determinations.  Therefore, the 
veteran was advised of the evidence necessary to substantiate 
his claims.  

VA letters to the veteran in April 1997 and June 2000 
requested information concerning stressors in service and the 
hearing officer at the July 1997 RO hearing sought such 
information.  An August 2000 letter to the veteran advised 
him to provide records of treatment for PTSD and provide 
releases to obtain treatment records from a mental health 
clinic.  The letter also advised the veteran to supply any 
service medical records he might have.  The November 2001 
supplemental statement of the case advised the veteran of the 
VCAA.  The cover letter also advised the veteran that he 
should supply the names and addresses of health care 
providers so VA could request evidence or he could submit the 
evidence himself.  VA medical records have been obtained and 
private medical statements have been received from the 
veteran.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  

Service records have been obtained and a response to an 
inquiry to USASCRUR has been received.  The service medical 
records obtained do not appear to be complete.  September 
1997 and January 2001 responses from the National Personnel 
Records Center advised that the records had been previously 
sent to the RO and the January 2001 response from the 
National Personnel Records Center advised that there was no 
record of the veteran being at two installations where he 
claimed treatment.  Additionally, a service letter indicates 
the service medical records never arrived at the separation 
point and the veteran testified that they were lost while he 
was in transit.  Accordingly, additional records do not exist 
and further efforts to obtain the records would be futile.  
Accordingly, the facts relevant to this claim has been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. § 1131 (West Supp. 2001).  
Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim and appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, provides that for service 
connection for PTSD to be granted, there must be: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001); see also Cohen v. Brown, 10 Vet.App. 128 
(1997).

There is significant medical evidence in the record including 
examination reports and VA hospital discharge summaries which 
show that the veteran has bipolar mood disorder.  VA 
examination reports in January and March 2001 specifically 
indicate the veteran did not have PTSD and that the prior 
diagnosis of PTSD was not adequately supported.  The reports 
note his psychiatric diagnosis was bipolar mood disorder.  
However, a September 1996 VA examination report and a July 
1997 report from a physician at a state mental health 
facility none the less show a diagnosis of PTSD.  However, it 
does not necessarily follow that service connection for PTSD 
can be granted.  Not only is a diagnosis of PTSD required, 
but there must be credible supporting evidence that the 
claimed stressors actually occurred.  

The veteran's service records show he was an air defense 
artillery short range missile crewman and stationed in Korea.  
He was awarded the Army Service Ribbon and the NCO 
Professional Development Ribbon.  The records do not show 
that he received a combat citation.  The service records do 
not show that he participated in any combat.  At his hearing, 
the veteran claimed that he didn't work in his MOS but was 
rather in a confidential MOS with S-2 intelligence.  However, 
this is in no way supported by the veteran's service records.  
Therefore, service department records do not show that the 
veteran engaged in combat with the enemy and there is no 
other evidence in the record to show that he engaged in 
combat with the enemy.  Accordingly, the veteran did not 
engage in combat and his lay testimony alone is not 
sufficient to establish the occurrence of the claimed 
inservice stressors.  

The September 1996 VA examination report notes the veteran 
claimed he was an infantry grunt and would go out on seek and 
destroy missions.  A statement from a physician at a state 
mental health facility notes the veteran claimed he 
participated in killing people in Korea.  The veteran claimed 
he witnessed two men tied to a tree with their throats cut 
and he fought North Korean troops.  In a PTSD questionnaire, 
received in November 1997, he claimed he witnessed children 
being killed when he was on a three day pass and that he was 
on guard duty when the President visited and three Cabinet 
members were killed.  However, there is no verification in 
the claims file of these incidents and a November 2000 letter 
from the USASCRUR indicates the information received was 
insufficient to conduct meaningful research of the claimed 
events.  

At his hearing at the RO, the veteran was asked to provide 
details of the stressful events in service he claimed caused 
the PTSD.  VA letters also asked the veteran to provide 
details of the stressful events.  The December 1998 
supplemental statement of the case notified the veteran that 
there were insufficient details for research of his claimed 
stressors to be conducted.  However, the veteran has provided 
no further information that could be used for verification of 
his claimed stressors.  The United States Court of Appeals 
for Veterans Claims has stated that: 

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991). 

The veteran's lay testimony is not sufficient to establish 
the occurrence of the claimed stressors.  The service records 
and other corroborative evidence in the claims file does not 
substantiate or verify that the veteran is a combat veteran 
or that any stressor claimed by him occurred.  38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. § 3.304(f) (2001).

The veteran has received a diagnosis of PTSD.  However, the 
stressors claimed by the veteran are not verified.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1131, 
1154(b), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2001).

Bipolar disorder/depression

As previously pointed out, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The disease entity must be 
identified and shown to be chronic during service.  In the 
absence of chronicity, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

There is no evidence in the available service medical records 
of any psychiatric disorder.  The veteran claims that he was 
prescribed Valium for a chemical imbalance while in service.  
However, the veteran's account of treatment or diagnosis from 
medical personnel does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The March 2001 update to the January 2001 VA examination 
notes that receiving Valium is a nonspecific treatment and 
points to no specific diagnostic entity.  Therefore, there is 
no evidence of bipolar disorder or depression being incurred 
in service.  38 C.F.R. § 3.303(a) (2001).

The veteran indicated that he was treated by Dr. Michel from 
the day he returned from Korea.  The 1996 statement from Dr. 
Michel only indicates the veteran was seen in July 1996 and 
had been last seen in 1994.  There is no indication that he 
had seen the veteran since his discharge from service.  The 
veteran's sister testified that the veteran had problems when 
he came out of service.  However, she is not shown to be a 
medical professional and as such is not competent to render a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, the VA hospital discharge summary for 
hospitalization from May to June 1996 notes the past 
psychiatric history was negative.  The January 2001 VA 
examination report notes the veteran indicated he was not 
treated psychiatrically after he left Korea.  The first 
competent medical evidence of a psychiatric disorder is dated 
in 1996 when the veteran was diagnosed with bipolar affective 
disorder.  Additionally, the March 2001 update to the January 
2001 VA examination notes the veteran had bipolar mood 
disorder which began in 1996.  The examiner noted that the 
onset in 1996 was when the veteran was in his 30's which is 
the usual time for developing bipolar mood disorder.  
Accordingly, the evidence shows that the veteran's bipolar 
mood disorder/depression began in 1996 which is 12 years 
following his discharge from active service.  Accordingly, 
the evidence of record shows that it was incurred a 
significant amount of time following service and thus there 
is no continuity of bipolar mood disorder/ depression 
following service.  38 C.F.R. § 3.303(b), (d) (2001).  

Based on the above, the preponderance of the evidence is 
against the claim for service connection for bipolar disorder 
and depression.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bipolar disorder and 
depression is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

